Citation Nr: 1450627	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU), including on an extra-schedular basis, prior to April 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1989. 

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a local hearing officer at the RO was held in November 2009.  The Veteran also more recently in June 2011 testified at another hearing at the RO, but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of the proceedings are of record.

In January 2012, the Board denied other claims the Veteran also had appealed - for higher ratings for his service-connected right knee, cervical spine, and lumbar spine disabilities.  But the Board instead remanded this derivative TDIU claim for further development - namely, for a VA compensation examination and medical opinion concerning whether the Veteran's service-connected disabilities render him unemployable.

The Veteran had this VA compensation examination on April 16, 2012, and a February 2013 rating decision since issued increased the rating for his lumbar spine disability from 20 to 60 percent as of the date of that examination.  His TDIU claim also was granted as of the date of that examination, as was his entitlement to Dependents' Educational Assistance (DEA).

So, as concerning his TDIU claim, the issue now is whether he was entitled to this benefit prior to April 16, 2012, including on an extra-schedular basis.



FINDING OF FACT

Prior to April 16, 2012, the Veteran did not have sufficient ratings for his 
service-connected disabilities to allow for consideration of TDIU entitlement under 38 C.F.R. § 4.16(a), therefore could only be entitled to this benefit instead on an extra-schedular basis under the special alternative provisions of § 4.16(b), and it was not shown prior to April 16, 2012, that his service-connected disabilities were sufficiently severe to preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSION OF LAW

The criteria are not met for a TDIU prior to April 16, 2012, including on an 
extra-schedular basis under 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Prior to initially adjudicating this claim, so in the preferred sequence, an August 2007 letter was sent to the Veteran in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He therefore has received all required notice concerning this claim.

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A (West 2002). To this end, his service treatment records (STRs), Social Security Administration (SSA) records, VA and private treatment records have been obtained and associated with his claims file for consideration.  As well, he has been afforded appropriate VA compensation examinations assessing and reassessing the severity of his service-connected disabilities (cervical spine, lumbar spine, and bilateral knee disability) and their effect on his employability.  The VA examinations are adequate for deciding this claim because the reports contain the information needed to address this critical issue of employability in relation to these service-connected disabilities.  Indeed, pursuant to the Board's January 2012 remand directive, the Veteran had a VA compensation examination in April 2012 evaluating the effect of his service-connected disabilities on his employability.  That VA compensation examination is adequate for deciding this TDIU claim because the examiner reviewed the claims file for the pertinent medical and occupational history, considered the Veteran's contentions, and supported the medical opinion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore is met.  Thus, there was compliance, certainly substantial compliance, with the January 2012 remand directive, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, concerning the June 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

II. Whether a TDIU was Warranted prior to April 16, 2012

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id. 

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) - provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one is rated as at least 40-percent disabling and the combined rating (considering all of the disabilities' ratings in combination) is at least 70 percent.  38 C.F.R. § 4.16(a). 

Prior to April 16, 2012, service connection was in effect for the following disabilities:  a right knee disability, rated as 20-percent disabling; a left knee disability, rated as 10-percent disabling; a cervical spine disability, rated as 
10-percent disabling; and a lumbar spine disability, rated as 10-percent disabling from September 22, 2006, to December 21, 2009, and as 20-percent disabling as of December 22, 2009.  The Veteran's disabilities all affect a single body system, i.e., his orthopedic system, or stem from common etiology or a single accident, so may be collectively considered as one disability (rather than as separate disabilities).  Hence, the ratings must total at least 60 percent to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, the ratings only totaled 50 percent.  38 C.F.R. § 4.25.  And even if alternatively considered as separate disabilities, the ratings clearly did not combine to the required 70 percent.  So, in either scenario, he instead must look to the alternative provisions of § 4.16(b) to qualify for a TDIU.  And, as already alluded to, to receive this special extra-schedular consideration, it must be shown these service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "'substantially gainful employment'" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  So a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Unfortunately, on the whole, the evidence in this case shows the Veteran did not meet the TDIU requirements - even the extra-schedular requirements - prior to April 16, 2012.

A review of the records indicate the Veteran has an associate's degree in Electronics Technology and graduated from paramedic school, but never worked in this field because of his drug addiction.  See November 2006 VA mental disorders evaluation.  He also worked as a truck driver but stopped due to his chronic back pain.  See id. 

During his November 2006 VA examination, the Veteran reported that, since 1999, he had worked part-time, once a week, fixing cars.  The examiner, however, noted that an April 2006 record indicated the Veteran was also a commercial truck driver.  Regarding his activities of daily living, the Veteran stated that his right knee disability limited his ability to perform chores that required bending, standing and walking.  He also reported that his cervical spine and lumbar spine disabilities slowed him down.  But the examiner noted there were no reports of hospitalization or incapacitation due to the Veteran's service-connected disabilities.  The examiner further commented that the Veteran's right knee disability had just a relatively mild effect on activities such as showering, dressing, toileting and grooming.

As support for his TDIU claim, the Veteran submitted a private vocational rehabilitation report dated in January 2007.  The commenting psychologist opined that the Veteran had impairment to employability.  It was noted that the Veteran had a poor work history with significant periods of unemployment in conjunction with severely-disabling conditions, chronic pain and on-going treatment for his bipolar condition.  Moreover, it was noted that he was not compliant with medication or therapy, and that it was unlikely he would obtain or maintain successful employment.  That commenting psychologist, however, stated that, while the Veteran had ability, his employment difficulties were related to interpersonal and personality characteristics, not lack of skill.  That commenting psychologist concluded that, if the Veteran re-entered therapy and followed medication as indicated, he might be employable.

The ultimate tenor of that commenting psychologist's opinion, therefore, was that employment was still possible at that time - though admittedly would be difficult if the Veteran did not comply with the regimen of therapy he needed.  What is equally or perhaps even more important, though, is that that commenting psychologist partly linked the Veteran's employment-related issues to his bipolar disorder (so mental impairment), which is significant because this was not and still is not a service-connected disability, therefore cannot be considered in determining whether he was entitled to a TDIU at that earlier point in time.

Additionally, a VA medical opinion concerning the effects of the Veteran's 
service-connected disabilities on his employability was obtained contemporaneously in September 2007.  The examiner noted that X-rays and an MRI obtained of the Veteran's right knee as well as the physical examination of him during the November 2006 VA examination showed that his right knee disability had resolved.  There was no limitation of motion during acute flare-ups and following repetitive movements.  The examiner thus concluded the Veteran would have no limitation with a normal occupational environment.  With regards to the Veteran's cervical spine disability, the examiner commented that it would have a moderate effect on a normal occupational environment.  He noted that the Veteran had a limited forward flexion with repetitive movement of 35 degrees, backward extension with repetitive movement of 35 degrees and no limitation with lateral flexion and rotations.  Concerning the Veteran's lumbar spine disability, the examiner stated that the evidence showed that it had resolved based on an August 2005 MRI of the lumbar spine.  He stated, however, that the Veteran had a lumbar strain with no evidence of radiculopathy.  The examiner opined that this would have a mild effect on a normal occupational environment.  The examiner further commented that, overall, the Veteran could engage in a normal occupational environment but with some limitations associated with his chronic cervical strain.  Specifically, he stated that the Veteran could engage in physical employment with limitations such as no lifting more than 60 pounds and no repetitive bending forward.  The examiner also concluded the Veteran could engage in sedentary employment without restrictions.  He further noted that an August 2007 VA mental health note indicated that the Veteran was injecting his prescribed pain medication, oxycodone.  The examiner commented that this could have a major impact on employability. 

The report of a December 2007 VA examination shows a diagnosis of radiculopathy of the right upper extremity.  The Veteran reported having pain all the time and that it affected his usual activities of daily living, but he had no days lost from incapacitation since he had been unemployed for the past year.

Also in December 2007, the Veteran submitted a formal TDIU application (VA form 21-8940) listing his prior work history from his former employer.  A review of this record indicates the Veteran had worked part time from April 2003 to November 2006.  His highest gross earnings per month was $2,800 and it was noted that he had a period of 6 months' time lost from illness.

The Veteran is additionally in receipt of SSA disability insurance benefits, but based on service- and non-service-connected disabilities.  A February 2009 SSA decision granted him these disability benefits with an effective date of July 31, 2005, based on the following severe impairments:  chronic pain secondary to cervical degenerative joint disease; osteoarthritis, status post bilateral knee arthroscopy and left subacrominal decompression; hepatitis C; and major depression.  So, to reiterate, that award was predicated on both 
service-connected and non-service-connected disabilities, and only 
service-connected disabilities can support a TDIU award.

Additionally, as support for the claim for SSA disability insurance benefits, the Veteran submitted a private medical opinion dated in February 2009 from Dr. E.K., his treating physician.  Dr. E.K. opined that the Veteran was totally and permanently disabled and could no longer perform his assigned duties.  He stated that the Veteran's significant health impairments were chronic lumbar spondylosis and pain, cervical stenosis, bilateral degenerative hip disability, extremity neuropathy and migraines.  Dr. E.K. commented that the Veteran complied with all conservative treatment methods, including exercising, using the interferential unit and taking pain medication, but that his present conditions had made him incapable of participating in competitive employment.

So, again, there was the combined effect of service-connected and non-service-connected disabilities precluding employability, even according to Dr. E.K.

Moreover, during a December 2009 VA mental health evaluation, the examiner stated that the Veteran's history of behavior was suggestive of a pattern of disregard for societal norms of conduct and the violation of rights of others.  He commented that, despite the Veteran's educational and reported personal accomplishments, his difficulty with interpersonal relationships appeared to have contributed to his inability to hold steady employment since leaving the military.  The examiner stated that the Veteran's psychiatric disability had a moderate-to-severe impact on his social and occupational functioning.  That mental health examiner therefore cited the Veteran's mental impairment as the root cause of many of his issues, including as concerning employment, which, again, is not a service-connected disability.

Therefore, having reviewed these records, the present claim for a TDIU prior to April 16, 2012 must be denied.  As already discussed, the Veteran did not meet the preliminary schedular criteria for TDIU entitlement under provisions of § 4.16(a) prior to that date (since that also is the date that the rating for his lumbar spine disability was increased from 20 to 60 percent).  Additionally, while there is certainly evidence of record - namely, the January 2007 vocational rehabilitation report, the February 2009 SSA decision, and February 2009 medical opinion from Dr. E.K. - suggesting the Veteran was incapable of obtaining and maintaining substantially gainful employment at earlier points in time, those determinations were made based on the combined effect of his service-connected disabilities as well as his non-service connected disabilities (i.e., psychiatric disability, migraines, bilateral hip disability and Hepatitis C).

It is worth repeating at this point that, to receive a TDIU, the service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Contrarily, even the January 2007 vocational rehabilitation report ascribed greater weight to the Veteran's psychiatric disability in hindering his ability to secure and maintain substantially gainful employment.  Further, the September 2007 VA examiner opined that the Veteran could engage in physical employment, albeit with limitations, and could engage in sedentary employment without any restrictions.  Finally, the December 2009 VA examiner concluded that the Veteran's 
nonservice-connected psychiatric disability had a moderate-to-severe impact on his ability to obtain and maintain substantially gainful employment.  Resultantly, the preponderance of the evidence is against this TDIU claim for the period at issue, prior to April 16, 2012, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

This claim of entitlement to a TDIU, including on an extra-schedular basis, prior to April 16, 2012, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


